ADAMS, District Judge.
The question now 'presented upon this writ of habeas corpus is whether the action of the Secretary of Commerce and Labor in ordering a deportation of the relator should be sustained. The return shows that she -was .arrested by warrant of the department, dated September 3, 1908, and a hearing was had before the Board of Special Inquiry to determine whether or not the relator was lawfully within the United States. At this hearing, after an examination of the relator, the board decided that she was in the United States in violation of law. Thereafter, a rehearing was granted to the relator, during which she and four witnesses produced on her behalf, were examined and the board again found the same. Upon said finding the Secretary of Commerce and Labor issued a warrant, dated September 21, 1908, for her deportation. Pending execution of the warrant, she remained in the custody of the Commissioner of Immigration. This writ of habeas corpus, with certiorari, was thereupon obtained from this court upon a petition alleging that the relator was imprisoned and restrained in her liberty on Ellis Island, or on board of some vessel about to sail for Europe, upon the cause or pretence that she is in the United States in violation of law. Upon the return of the writ, the Commissioner of Immigration alleged the hereinbefore stated facts and annexed” to his return a copy of the minutes of the proceedings before the Board of Special Inquiry. This copy tended to show that the relator had committed'acts which would form a basis for a finding that she had violated the provisions of the Act. The Board of Special Inquiry so found, after a full hearing was given to the relator, with an opportunity to present the testimony of witnesses and be represented by counsel. The finding was subsequently confirmed by the Secretary of Commerce and Labor and the warrant was thereupon issued.
The testimony taken before the Board of Special Inquiry, while tending to show that the relator for some months after her arrival conducted herself badly, also showed that later she worked at her occupation of sewing and apparently lived reputably, making some respectable friends, who were willing to come to her aid in these proceedings and *831help her to live honorably, by the exercise of her abilities as seamstress, and support her child at an educational institution.
Reliance is placed by her counsel upon the provision of the law contained in section 29 of the Act of February 20, 1907 (34 Stat. 907, c. 1134 [U. S. Comp. St. Supp. 1907, p. 407]), which provides that the circuit and district courts of the United States are invested with full and concurrent jurisdiction of all cases arising under the Act. If it were not for previous decisions upon the matter, 1 should think that thereunder the power remained with the court to afford the relator the relief she seeks, but it appears that the previous Act of March 3, 1903 (32 Stat. 1220, c. 1012, § 29), contained the same provision, and that Act has been held in 'the case of immigrants to give the Secretary of Commerce and Labor the final authority in the matter. Nothing favorable to the relator can be gleaned from the section in question, and if this were the case of an alien immigrant, the ruling of the department would be final. In re Kleibs (C. C.) 128 Fed. 656; U. S. ex rel. Funaro v. Watchorn (C. C.) 164 Fed. 152.
It is contended, however, that the matter was not properly before the department officials because it was not a case of an alien immigrant but of an alien domiciled here, who left the country temporarily without losing her domicile but intending to return. It is claimed to be similar to Rodgers v. United States, 152 Fed. 346, 81 C. C. A. 454, where it was held by the Circuit Court of Appeals for the Third Circuit, as stated in the headuote:
“An alien, who lias acquired a domicile in tlie United States, cannot thereafter, and while still retaining such domicile, legally be treated as an immigrant on his return to this country after a temporary absence for a specific purpose not involving change of domicile.”
Rut the case just cited was before Judge Ward when he decided U. S. ex rel. Funaro, supra, and he there held that the relator’s domicile conferred no “rights upon him and that he should be deported. That case seems to cover this and it should be followed.
The writ is dismissed and the petitioner remanded, but in order that there may be an opportunity for appeal, following the decision in the Funaro Case, let the U. S. Attorney give five days’ notice of the entry of an order hereafter.